Citation Nr: 0726477	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-41 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include emphysema and chronic obstructive 
pulmonary disease (COPD), due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea due to 
asbestos exposure.

3.  Entitlement to service connection for pedal 
edema/hypertension due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston Massachusetts.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2006.  A transcript 
of the hearing has been associated with the claims file.

The case was remanded for additional development of the 
record in July 2006.


FINDINGS OF FACT

1.  A respiratory disorder was not manifest in service and is 
unrelated to the veteran's service, to include exposure to 
asbestos.

2.  Sleep apnea was not manifest in service and is unrelated 
to the veteran's service, to include exposure to asbestos.

3.  Pedal edema/hypertension was not manifest in service and 
is unrelated to the veteran's service, to include exposure to 
asbestos; hypertension was not diagnosed within one year of 
discharge.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Sleep apnea was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Pedal edema/hypertension was not incurred in or 
aggravated during service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
2003, after the enactment of the VCAA.  

A September 2003 letter described the evidence necessary to 
establish service connection.  The letter asked the veteran 
to identify specific evidence pertaining to his claimed 
exposure to asbestos.  He was also asked to complete a 
release so that identified private records could be obtained.  
The evidence of record was discussed.  The veteran was told 
how VA would assist him in obtaining evidence.

An April 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

A September 2006 letter provided the veteran with the status 
of his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's service 
medical records have also been associated with the claims 
folder.  VA examinations have also been conducted.  The 
veteran testified before the undersigned in April 2006.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as cardiovascular renal disease, may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran maintains that he was exposed to asbestos in 
service, and that such exposure caused his claimed 
disabilities.  Service personnel records reflect that the 
veteran served aboard the USS Nitro during service, as a 
Seaman.  He has testified that he worked in the boiler room 
and has expressed his opinion that he was exposed to asbestos 
during those periods.

The veteran's service medical records are negative for any 
diagnosis of the claimed conditions, and there is no 
indication of any complaint or abnormal finding pertaining to 
the veteran's respiratory or cardiovascular systems.  Those 
systems were determined to be normal on discharge physical 
examination in May 1971.

January 2003 VA treatment notes indicate that the veteran was 
hospitalized with complaints of increasing shortness of 
breath and edema in his lower legs and abdomen.  The veteran 
reported a 40 year history of smoking, and a provider noted 
that he continued to smoke.  The records of this 
hospitalization indicate that congestive heart failure and 
COPD fluid overload were assessed.  Pulmonary hypertension 
and right heart failure were subsequently noted during 
hospitalization.  

A VA sleep study was conducted in March 2003.  The study 
consisted of a positive pressure titration.  The impression 
was obstructive sleep apnea and cor pulmonale.  

On VA examination in September 2003, the examiner noted a 
long-standing history of COPD and emphysema.  He indicated 
that the veteran had developed edema of both lower 
extremities over the previous few years, and that he had 
developed cellulitis due to the edema.  He noted that the 
veteran also had sleep apnea.  With respect to social 
history, the examiner indicated that the veteran had been a 
heavy smoker for 35 years and that he had cut down to one 
pack per day for the previous six months.  The examiner 
observed that a chest X-ray taken earlier in the year had 
revealed bilateral pleural scarring secondary to asbestosis.  
The diagnoses were COPD, with signs of right ventricular 
hypertrophy likely a result of COPD; mild congestive heart 
failure with bilateral pedal edema and decreased left 
ventricular ejection fraction; and obstructive sleep apnea.  

In February 2007 a VA physician reviewed the record and 
provided opinions concerning the veteran's claimed 
disabilities.  He concluded that it was unlikely that any 
asbestos exposure had caused the veteran's emphysema or COPD.  
He noted that asbestos exposure was classically associated 
with restrictive pulmonary diseases and not obstructive 
pulmonary diseases.  He pointed out that the veteran did not 
have a diagnosis of a restrictive pulmonary disease.  He also 
concluded that it was unlikely that asbestos exposure had 
caused the veteran's sleep apnea, noting that there was no 
established link between asbestos exposure and sleep apnea.  
Finally, he concluded that it was unlikely that asbestos 
exposure had caused the veteran's pedal edema/hypertension, 
noting that there was no established link between such 
exposure and pedal edema or hypertension.

Having reviewed the record, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  The evidence demonstrates a remote, post-
service onset of the veteran's respiratory disorder, sleep 
apnea, and pedal edema/hypertension.  In this regard, the 
Board notes that at his April 2006 hearing, the veteran 
testified that he did not seek treatment for breathing 
problems until 1998.  There is no evidence of record showing 
treatment for any of the claimed disabilities prior to that 
date.

Additionally, the evidence establishes that the claimed 
disabilities are not related to asbestos exposure in service.  
The Board acknowledges that the September 2003 VA examiner 
stated that a chest X-ray had revealed bilateral pleural 
scarring secondary to asbestosis,  However, as discussed 
above, after review of the veteran's claims folder, a VA 
physician concluded in February 2007 that none of the claimed 
disabilities were related to asbestos exposure.  He explained 
the rationale for his conclusions, based on his knowledge and 
reference to the record.  Accordingly, the Board finds the 
conclusions of the VA physician who reviewed the record in 
February 2007 to be more probative than the statement of the 
September 2003 VA examiner.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's 
respiratory disorder, sleep apnea, and pedal 
edema/hypertension, and that the claimed disabilities are not 
the result of exposure to asbestos.  The evidence of a link 
between these disabilities and service is limited to the 
veteran's assertions.  The veteran is a layperson, and his 
own opinion regarding onset or cause is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the more probative evidence in this case establishes that the 
claimed disabilities are not related to the veteran's 
service, to include exposure to asbestos therein.  To the 
extent that the veteran has pleural scarring, there is no 
competent evidence establishing a disability as defined by 
regulation.  (Inability to pursue an occupation because of 
physical or mental impairment.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).)  As noted by a VA examiner, asbestosis 
causes restrictive disease and the veteran does not have 
restrictive disease.  

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for an acquired psychiatric disability is denied.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary 
disease (COPD), is denied.  Entitlement to service connection 
for sleep apnea is denied.  Entitlement to service connection 
for pedal edema/hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


